McAULIFFE, Judge,
concurring.
I concur in the result. I do not agree that the legislature intended to grant to the intake officer the ultimate authority to close any juvenile case by informal adjustment. I suspect the legislature intended to grant a measure of oversight to the state’s attorney in these cases, and therefore intended to treat a decision to terminate a case by informal adjustment as one form of denial of authorization to file a petition. The structure of the form required by § 3-810.1 of the Courts and Judicial Proceedings Article, Maryland Code (1974, 1984 Repl.Vol., 1988 Cum.Supp.) strongly suggests that this was the legislative intent. The contemporaneous interpretation given the relevant statutes by the juvenile services agency, as evidenced by the utilization of the form in the circumstances of this case, is also consistent with that intent.
The suspicion I harbor concerning the legislative intent is not sufficiently strong, however, to persuade me that this *208Court should override the otherwise clear language of the statute. If the result we reach is at variance with the true legislative intent, as I suspect it is, the General Assembly-should make the correction.
Judge BLACKWELL has authorized me to state that he joins in this concurring opinion.